       Case 1:19-cv-04209-KPF Document 6 Filed 05/24/19 Page 1 of 15

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ALLSTAR MARKETING GROUP, LLC,

                       Plaintiff,

                    -v.-

545756338, 66LINMEICHENG66,
AINKIN2411, ALL FOR YOURS, ALLINHERE,
ALLPICK, ALLSTAR, ANCIENT&MODERN,
ANGELA ELECTRONIC SECURITY STORE,
ANHUAMARK, ATWM, AUTHURBEAUTY,
AUTUMN BOX, AZHANGQIN258, BABYLAND,
BAISHU, BALABALAGO, BEAUTIFUL TO
ENCOUNTER, BEST QUOTE SHOP, BETTA,                 19 Civ. 4209 (KPF)
BETTY E- COMMERCE TRADE,
BIGWORLDLITTLETHINGS, BLUESKY911,                       ORDER
BO MOBILE PHONE SHOP, BOLIN2016,
BOLIN2018, BUSITECH TRADING CO.,LTD,
CANCUN, CANDY FANTASY,
CARESHINESHOP, CATHLEEN1995LI,
CHANCHIFEIXIANG, CHEAPBUY,
CHENGTHEW, CHENJUNGE, CHENRUITAO,
CHIANTS, CHUANG SHI TONG, CHUN TIAN
LI STORE, CLC, CLEARMAN, DANDBSELL,
DDCCTK221168, DIAOCHENG19650211,
DYLYOUXIANGONGSI, EASYSPORTS, ECAR,

                       Defendants.

KATHERINE POLK FAILLA, District Judge:
 Case 1:19-cv-04209-KPF Document 6 Filed 05/24/19 Page 2 of 15

                         GLOSSARY

Term                Definition
Plaintiff or        Allstar Marketing Group, LLC
“Allstar”
Defendants          545756338, 66LinMeiCheng66, ainkin2411,
                    All For yours, allinhere, allpick, Allstar,
                    ancient&modern, Angela Electronic security
                    Store, anhuamark, ATWM, Authurbeauty,
                    Autumn BOX, azhangqin258, Babyland,
                    baishu, balabalago, Beautiful To encounter,
                    Best Quote Shop, betta, betty E- commerce
                    Trade, bigworldlittlethings, Bluesky911, Bo
                    mobile phone shop, bolin2016, bolin2018,
                    BUSITECH Trading Co.,Ltd, Cancun, Candy
                    fantasy, careshineshop, Cathleen1995Li,
                    chanchifeixiang, CheapBuy, Chengthew,
                    chenjunge, chenruitao, Chiants, Chuang Shi
                    Tong, Chun Tian Li Store, clc, clearman,
                    dandbsell, ddcctk221168,
                    diaocheng19650211, DYLyouxiangongsi,
                    easysports, ecar, Edelweissbloom, efs-
                    buying-shop_3, Elive Limited, ERA
                    International, Eronde Technology Limited,
                    Eshopstreet, expresslove333, Fang Hong,
                    Fashion Store Chen, Fashion_Fashion,
                    Fashionfinejo, fashionroad, fashionstyle,
                    Fast shopping mall, fatpig, Feifei fashion
                    bags store, fenncocom, FONDDY,
                    FreeRunning, Freesion Fashion Shop,
                    FreeStyle17, fullfulllove, Fun Shopping
                    WuY, fuyingli, gh147369hh, giaur60, GL,
                    GLORIOUSSHOW, gogogetit, good2016,
                    gqyiyi, grandbest520, greenlight, Guan Ni
                    franchise store, Guangzhou Teamwin
                    Trading Co.,Ltd, guoxiao, GYM everyday,
                    haidi888, haitingstore, Haiwangz, hattman,
                    hgoodlife, hibuyalot, Hilona, HOPE&HONEY,
                    hspdsk, huanghangyuang01, HUAYING
                    TECHNOLOGY CO., LTD, HUIJI, huiying,
                    huofenghuang888, jiakaifushi,
                    JIALIKITCHEN, Jinglinmei, Jiujielun, JOJO-
                    100, Jojolin, Joy_Mall, jts2014, juanjuan,
                    juanjuanxiliu, juanzi, Kaiyunang, Kizetenn
                    and LangSha company
Wish                Wish.com, a San Francisco, California-
                    based, online marketplace and e-commerce
                    platform owned by ContextLogic, Inc., a
                               i
 Case 1:19-cv-04209-KPF Document 6 Filed 05/24/19 Page 3 of 15

                    Delaware corporation (“ContextLogic”), that
                    allows manufacturers and other third-party
                    merchants, like Defendants, to advertise,
                    distribute, offer for sale, sell and ship their
                    retail products, which, upon information
                    and belief, primarily originate from China,
                    directly to consumers worldwide and
                    specifically to consumers residing in the
                    U.S., including New York
Epstein Drangel     Epstein Drangel LLP, counsel for Plaintiff
NAL                 New Alchemy Limited, a company that
                    provides intellectual property infringement
                    research services, to investigate and
                    research manufacturers, wholesalers,
                    retailers and/or other merchants offering for
                    sale and/or selling counterfeit products on
                    online marketplace platforms
New York Address    105 Avenue B, Apt 4B, New York, New York
                    10009
Complaint           Plaintiff’s Complaint filed on May 9, 2019
Application         Plaintiff’s Ex Parte Application for: 1) a
                    temporary restraining order; 2) an order
                    restraining Merchant Storefronts (as defined
                    infra) and Defendants’ Assets (as defined
                    infra) with the Financial Institutions (as
                    defined infra); 3) an order to show cause
                    why a preliminary injunction should not
                    issue; 4) an order authorizing bifurcated and
                    alternative service and 5) an order
                    authorizing expedited discovery filed on May
                    9, 2019
De Marco Dec.       Declaration of Jennifer De Marco in Support
                    of Plaintiff’s Application
Arnaiz Dec.         Declaration of Jessica Arnaiz in Support of
                    Plaintiff’s Application
Scully Dec.         Declaration of Brieanne Scully in Support of
                    Plaintiff’s Application
Magic Mesh Mark     U.S. Trademark Registration No. 4,075,316
                    for “MAGIC MESH” for a variety of goods in
                    Class 19 with a constructive date of first use
                    of March 1, 2011
Magic Mesh Works    U.S. Copyright Reg. VA 1-855-122, covering
                    the Magic Mesh Packaging (English Only),
                    U.S. Copyright Reg. VA 1-855-121, covering
                    the Magic Mesh Packaging (English/French),
                    U.S. Copyright Reg. TXu 1-768-422, covering
                    the Magic Mesh Instruction Manual, U.S.
                    Copyright Reg. VA 1-854-907, covering the
                                 ii
 Case 1:19-cv-04209-KPF Document 6 Filed 05/24/19 Page 4 of 15

                      Magic Mesh Website (English, USA)
                      (www.magicmesh.com), U.S. Copyright Reg.
                      VAu 1-155-990, covering the Magic Mesh
                      Product Packaging and U.S. Copyright Reg.
                      PA 1-756-445, covering the Magic Mesh
                      Television Commercial
Magic Mesh            A hands-free screen door, which keeps fresh
Products              air in and bugs out, that opens easily and
                      magically closes itself with strong magnets
Counterfeit           Products bearing or used in connection with
Products              the Magic Mesh Mark and/or Magic Mesh
                      Works, and/or products in packaging
                      and/or containing labels and/or hang tags
                      bearing the Magic Mesh Mark and/or Magic
                      Mesh Works, and/or bearing or used in
                      connection with marks and/or artwork that
                      are confusingly or substantially similar to
                      the Magic Mesh Mark and/or Magic Mesh
                      Works and/or products that are identical or
                      confusingly or substantially similar to the
                      Magic Mesh Products
Infringing Listings   Defendants’ listings for Counterfeit Products
User Accounts         Any and all websites and any and all
                      accounts with online marketplace platforms
                      such as Alibaba and/or AliExpress, as well
                      as any and all as yet undiscovered accounts
                      with additional online marketplace
                      platforms held by or associated with
                      Defendants, their respective officers,
                      employees, agents, servants and all persons
                      in active concert or participation with any of
                      them
Merchant              Any and all User Accounts through which
Storefronts           Defendants, their respective officers,
                      employees, agents, servants and all persons
                      in active concert or participation with any of
                      them operate storefronts to manufacture,
                      import, export, advertise, market, promote,
                      distribute, display, offer for sale, sell and/or
                      otherwise deal in products, including
                      Counterfeit Products, which are held by or
                      associated with Defendants, their respective
                      officers, employees, agents, servants and all
                      persons in active concert or participation
                      with any of them
Defendants’ Assets    Any and all money, securities or other
                      property or assets of Defendants (whether
                      said assets are located in the U.S. or abroad)
                                 iii
 Case 1:19-cv-04209-KPF Document 6 Filed 05/24/19 Page 5 of 15

Defendants’        Any and all financial accounts associated
Financial Accounts with or utilized by any Defendants or any
                   Defendants’ User Accounts or Merchant
                   Storefront(s) (whether said account is
                   located in the U.S. or abroad)
Financial          Any banks, financial institutions, credit card
Institutions       companies and payment processing
                   agencies, such as ContextLogic, PayPal Inc.
                   (“PayPal”), Payoneer Inc. (“Payoneer”),
                   PingPong Global Solutions, Inc. (“PingPong”)
                   and other companies or agencies that
                   engage in the processing or transfer of
                   money and/or real or personal property of
                   Defendants
Third Party        Online marketplace platforms, including,
Service Providers  without limitation, those owned and
                   operated, directly or indirectly, by
                   ContextLogic, such as Wish, as well as any
                   and all as yet undiscovered online
                   marketplace platforms and/or entities
                   through which Defendants, their respective
                   officers, employees, agents, servants and all
                   persons in active concert or participation
                   with any of them manufacture, import,
                   export, advertise, market, promote,
                   distribute, offer for sale, sell and/or
                   otherwise deal in Counterfeit Products
                   which are hereinafter identified as a result
                   of any order entered in this action, or
                   otherwise




                               iv
        Case 1:19-cv-04209-KPF Document 6 Filed 05/24/19 Page 6 of 15



      WHERAS, Plaintiff having moved ex parte on May 9, 2019 against

Defendants for the following: 1) a temporary restraining order; 2) an order

restraining Merchant Storefronts and Defendants’ Assets with the Financial

Institutions; 3) an order to show cause why a preliminary injunction should

not issue; 4) an order authorizing bifurcated and alternative service and 5) an

order authorizing expedited discovery;

      WHEREAS, the Court entered an Order granting Plaintiff’s Application on

May 9, 2019 which ordered Defendants to appear on May 23, 2019 at 12:00

p.m. to show cause why a preliminary injunction should not issue;

      WHEREAS, on May 17, 2019, the Court extended the briefing schedule

in Section II of the TRO;

      WHEREAS, on May 20, 2019, pursuant to the alternative methods of

service authorized by the TRO, Plaintiff served the Summons, Complaint, TRO

and all papers filed in support of the Application on each and every Defendant,

except Defendants GL and hspdsk;

      WHEREAS, May 23, 2019 at 12:00 p.m., Plaintiff appeared at the OSC

Hearing, however, no Defendants appeared.

                                         ORDER

   1. The injunctive relief previously granted in the TRO shall remain in place

      through the pendency of this litigation, and issuing this Order is

      warranted under Federal Rule of Civil Procedure 65 and Section 34 of the

      Lanham Act.

      a) Accordingly, Defendants are hereby restrained and enjoined from

                                         5
 Case 1:19-cv-04209-KPF Document 6 Filed 05/24/19 Page 7 of 15



  engaging in any of the following acts or omissions pending the final

  hearing and determination of this action or until further order of the

  Court:

      i. manufacturing, importing, exporting, advertising, marketing,

         promoting, distributing, displaying, offering for sale, selling

         and/or otherwise dealing in Counterfeit Products or any other

         products bearing the Magic Mesh Mark and/or marks that are

         confusingly similar to, identical to and constitute a counterfeiting

         and/or infringement of the Magic Mesh Mark;

b) Accordingly,   the   Third   Party      Service   Providers      and   Financial

   Institutions are hereby restrained and enjoined from engaging in any of

   the following acts or omissions pending the final hearing and

   determination of this action or until further order of the Court:

      i. secreting, concealing, transferring, disposing of, withdrawing,

         encumbering or paying Defendants’ Assets from or to Defendants’

         Financial Accounts until further ordered by this Court;

     ii. secreting,     concealing,       destroying,   altering,     selling   off,

         transferring or otherwise disposing of and/or dealing with any

         computer files, data, business records, documents or any other

         records or evidence relating to the Defendants’ User Accounts,

         Merchant Storefronts, Defendants’ Assets and the manufacture,

         importation, exportation, advertising, marketing, promotion,

         distribution, display, offering for sale and/or sale of Counterfeit

                                      6
 Case 1:19-cv-04209-KPF Document 6 Filed 05/24/19 Page 8 of 15



        Products; and

    iii. knowingly instructing, aiding, or abetting any other person or

        business entity in engaging in any of the activities referred to in

        subparagraphs 1(a)(i) and 1(b)(1) through 1(b)(ii) above.

c) Accordingly, the Third Party Service Providers are hereby restrained

  and enjoined from engaging in any of the following acts or omissions

  pending the final hearing and determination of this action or until

  further order of the Court:

      i. providing services to Defendants, Defendants’ User Accounts and

        Defendants’ Merchant Storefronts, including, without limitation,

        continued operation of Defendants’ User Accounts and Merchant

        Storefronts insofar as they are connected to the Counterfeit

        Products;

     ii. secreting,   concealing,       destroying,   altering,   selling   off,

        transferring or otherwise disposing of and/or dealing with any

        computer files, data, business records, documents or any other

        records or evidence relating to the Defendants’ User Accounts,

        Merchant Storefronts, Defendants’ Assets and the manufacture,

        importation, exportation, advertising, marketing, promotion,

        distribution, display, offering for sale and/or sale of Counterfeit

        Products; and

    iii. knowingly instructing, aiding, or abetting any other person or

        business entity in engaging in any of the activities referred to in

                                    7
     Case 1:19-cv-04209-KPF Document 6 Filed 05/24/19 Page 9 of 15



            subparagraphs 1(a)(i), 1(b)(i) through 1(b)(iii) and 1(c)(i) through

            1(c)(ii) above.

2. As sufficient cause has been shown, the asset restraint granted in the TRO

   shall remain in place through the pendency of this litigation, including

   that:

   a) within seven (7) days of receipt of notice of this Order, any newly

      discovered Financial Institutions who are served with this Order shall

      locate and attach Defendants’ Financial Accounts, shall provide written

      confirmation of such attachment to Plaintiff’s counsel and provide

      Plaintiff’s counsel with a summary report containing account details for

      any and all such accounts, which shall include, at a minimum,

      identifying information for Defendants and Defendants’ User Accounts,

      contact information for Defendants (including mailing addresses and e-

      mail addresses), account numbers and account balances for any and

      all of Defendants’ Financial Accounts.

3. As sufficient cause has been shown, the expedited discovery previously

   granted in the TRO shall remain in place through the pendency of this

   litigation, including that:

   a) Plaintiff may serve interrogatories pursuant to Rules 26 and 33 of the

      Federal Rules of Civil Procedure as well as Local Civil Rule 33.3 of the

      Local Rules for the Southern and Eastern Districts of New York and

      Defendants who are served with this Order shall provide written

      responses under oath to such interrogatories within fourteen (14) days

                                     8
 Case 1:19-cv-04209-KPF Document 6 Filed 05/24/19 Page 10 of 15



   of service to Plaintiff’s counsel.

b) Plaintiff may serve requests for the production of documents pursuant

   to Rules 26 and 34 of the Federal Rules of Civil Procedure and

   Defendants who are served with this Order, their respective officers,

   employees, agents, servants and attorneys and all persons in active

   concert or participation with any of them who receive actual notice of

   this Order shall produce all documents responsive to such requests

   within fourteen (14) days of service to Plaintiff’s counsel.

c) Within fourteen (14) days after receiving notice of this Order, all

   Financial Institutions who receive service of this Order shall provide

   Plaintiff’s counsel with all documents and records in their possession,

   custody or control (whether located in the U.S. or abroad), relating to

   any and all of Defendants’ Financial Accounts, User Accounts and

   Merchant Storefronts, including, but not limited to, documents and

    records relating to:

 i.    account numbers;

 ii.   current account balances;

iii.   any and all identifying information for Defendants and Defendants'

       User   Accounts,     including   names,    addresses       and   contact

       information;

iv.    any and all account opening documents and records, including, but

       not limited to, account applications, signature cards, identification

       documents, and if a business entity, any and all business

                                    9
  Case 1:19-cv-04209-KPF Document 6 Filed 05/24/19 Page 11 of 15



        documents provided for the opening of each and every of Defendants’

        Financial Accounts;

  v.    any and all deposits and withdrawal during the previous year from

        each and every of Defendants’ Financial Accounts and any and all

        supporting documentation, including, but not limited to, deposit

        slips, withdrawal slips, cancelled checks and account statements;

 vi.    any and all wire transfers into each and every of Defendants’

        Financial Accounts during the previous year, including, but not

        limited to, documents sufficient to show the identity of the

        destination of the transferred funds, the identity of the beneficiary’s

        bank and the beneficiary’s account number;

vii.    any and all User Accounts and account details, including, without

        limitation, identifying information and account numbers for any and

        all User Accounts that Defendants have ever had and/or currently

        maintain with the respective Restrained Person(s);

viii.   the identities, location and contact information, including any and

        all e-mail addresses, of Defendants, their respective officers,

        employees, agents, servants and all persons in active concert or

        participation with any of them;

 ix.    the nature of Defendants’ businesses and operations, methods of

        payment, methods for accepting payment and any and all financial

        information, including, but not limited to, information associated

        with Defendants’ User Accounts, a full accounting of Defendants’

                                   10
       Case 1:19-cv-04209-KPF Document 6 Filed 05/24/19 Page 12 of 15



             sales history and listing history under such accounts, and

             Defendants’ Financial Accounts with any and all Restrained Persons

             associated with Defendants’ User Accounts; and

       x.    Defendants’ manufacturing, importing, exporting, advertising,

             marketing, promoting, distributing, displaying, offering for sale

             and/or selling of Infringing Products, or any other products bearing

             one or more of the Magic Mesh Mark and/or marks that are

             confusingly similar to, identical to and constitute a counterfeiting

             and/or infringement of the Magic Mesh Mark.

d) Within fourteen (14) days of receipt of service of this Order, the Third Party

   Service Providers shall provide to Plaintiff’s counsel all documents and

   records in its possession, custody or control (whether located in the U.S. or

   abroad) relating to Defendants’ User Accounts and Defendants’ Merchant

   Storefronts, including, but not limited to, documents and records relating to:

        i.   any and all User Accounts and Defendants’ Merchant Storefronts

             and account details, including, without limitation, identifying

             information and account numbers for any and all User Accounts

             and Defendants’ Merchant Storefronts that Defendants have ever

             had and/or currently maintain with the Third Party Service

             Providers;

       ii.   the identities, location and contact information, including any and

             all e-mail addresses of Defendants;




                                       11
    Case 1:19-cv-04209-KPF Document 6 Filed 05/24/19 Page 13 of 15



   iii.      the nature of Defendants’ businesses and operations, methods of

             payment, methods for accepting payment and any and all financial

             information, including, but not limited to, information associated

             with Defendants’     User Accounts and Defendants’ Merchant

             Storefronts, a full accounting of Defendants’ sales history and listing

             history under such accounts and Defendants’ Financial Accounts

             with any and all Financial Institutions associated with Defendants’

             User Accounts and Defendants’ Merchant Storefronts; and

   iv.       Defendants’ manufacturing, importing, exporting, advertising,

             marketing, promoting, distributing, displaying, offering for sale

             and/or selling of Counterfeit Products, or any other products

             bearing the Magic Mesh Mark and/or Magic Mesh Works and/or

             marks and/or works that are confusingly and/or substantially

             similar to, identical to and constitute an infringement of the Magic

             Mesh Mark and/or Magic Mesh Works.

4. As sufficient cause has been shown, and pursuant to FRCP 4(f)(3), service

   may be made on, and shall be deemed effective as to Defendants if it is

   completed by one of the following means:

   a) delivery of: (i) a PDF copy of this Order or (ii) a link to a secure website

          (including NutStore, a large mail link created through Rmail.com or via

          website publication through a specific page dedicated to this Lawsuit

          accessible through ipcounselorslawsuit.com) where each Defendant

          will be able to download a PDF copy of this Order, to Defendants’ e-mail

                                        12
    Case 1:19-cv-04209-KPF Document 6 Filed 05/24/19 Page 14 of 15



     addresses      to    be        determined    after   having   been     identified    by

     ContextLogic.

5. As sufficient cause has been shown, service of this Order shall be made

  on and deemed effective as to the Third Party Service Providers and

  Financial Institutions if it is completed by the following means:

     a) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure

        website where PayPal will be able to download a PDF copy of this

        Order via electronic mail to EE Omaha Legal Specialist at

        EEOMALegalSpecialist@paypal.com;

     b) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure

        website where ContextLogic, Inc., via ContextLogic Inc.’s DMCA

        Agent, will be able to download a PDF copy of this Order via

        electronic mail at elisa@wish.com and brand-protection@wish.com

        and    to        ContextLogic       Inc.’s    counsel,     Dwight     Lueck,      at

        Dwight.Lueck@btlaw.com;

     c) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure

        website where Payoneer Inc. will be able to download a PDF copy of

        this Order via electronic mail to Payoneer Inc.’s Customer Service

        Management             at     customerservicemanager@payoneer.com                and

        Edward            Tulin,        counsel       for     Payoneer        Inc.,       at

        Edward.Tulin@skadden.com; and

     d) delivery of: (i) a PDF copy of this Order, and (ii) a link to a secure

        website where PingPong Global Solutions, Inc. will be able to

                                           13
         Case 1:19-cv-04209-KPF Document 6 Filed 05/24/19 Page 15 of 15



             download a PDF copy of this Order via electronic mail to PingPong

             Global Solution, Inc.’s Legal Department at xieqt@pingpongx.com

             and legal@pingpongx.com and Mathew Ball, counsel for PingPong,

             at Matthew.Ball@klgates.com.

  6. Defendants are hereby given notice that they may be deemed to have

     actual notice of the terms of this Order and any act by them or anyone of

     them in violation of this Order may be considered and prosecuted as in

     contempt of this Court.

  7. The $5,000.00 bond posted by Plaintiff shall remain with the Court until

     a final disposition of this case or until this Order is terminated.

  8. This Order shall remain in effect during the pendency of this action, or

     until further order of the Court.

  9. Any Defendants that are subject to this Order may appear and move to

     dissolve or modify the Order on two (2) days’ notice to Plaintiff or on shorter

     notice as set by the Court.

SO ORDERED.

Dated:       May 24, 2019
             New York, New York               __________________________________
                                                   KATHERINE POLK FAILLA
                                                  United States District Judge




                                         14
